DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks filed 9/28/2020. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 9/28/2020 have been fully considered but they are not persuasive. Regarding the arguments on pages 8-10 that Smith fails to teach claim 1 especially “workflows”, “a workflow blockchain”, “a token comprising an at least one interaction comprising a name attribute, a source attribute and a value attribute”, examiner respectfully disagrees.
Specification, para. 36 teaches name attribute may be the person’s name, e.g., John Smith, a clerk, i.e., the requestor, the source attribute may be organization’s inventory, the computer supplier, the value attribute may be the computer MAC address, computer model.

storing a workflow blockchain comprising one or more addresses, each address comprising at least one token, wherein the at least one token comprises at least one interaction and the at least one interaction comprises a name attribute, a source attribute and a value attribute”.

Smith teaches in fig. 8, a storage for blockchain, sub-object list, and collection group identifier; figs. 157-158: device commissioned with token based identify, join contract, list of created devices, device attribute list, issue tokens; fig. 185: IoT device, storage of token requestor; para. 411: code may be included to direct the processor to accept a join request for the coalition group from IoT devices, including atomic objects, composite objects, or both. The join request may identify the coalition group, and include verification information, such as location, type, and other credentials or metadata. Code may be included to direct the processor to validate the credentials, for example, determining if they are present in the blockchain. Code may be included to issue credentials to the requestor, such as an EPID key; para. 450: IoT networks may often include devices and application from a number of vendors, value-added-resellers, integrators, suppliers and analysts. Each of these players may create systems that have to cooperate to ensure interfaces, structures, computing environments and operations procedures fit together properly-without introducing unexpected and undesired behavior; para. 463, 844-845, 1103: in a decentralized protocol, a blockchain or ledger may act as a replacement for a public key infrastructure (PKI) to assess device or agent identities by means of their blockchain addresses. The blockchain may be used as a name space that is secure, memorable, and decentralized. Names in a namespace are para. 1111: identities may be assigned to devices, for example, devices may have DNS names, IP addresses, MAC addresses, UUIDs, or other methods of establishing their identity. Further, device identifications may be assigned using blockchain techniques; para. 1130: when accessing a service, the token can be presented to the service to require that a data sink for the data coming from the device has those encryption features. Further, tokens can be used to enable a device to access other services or to verify identity; para. 1606: the design science research paradigm in data mining models knowledge creation as an iterative process of model-evaluate cycles through a design, and builds an analytics model that uses existing knowledge from a knowledge base, and business needs from an application domain. Thus, Smith does teach the storing of workflow blockchain comprising addresses and limitations in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 20190349426).
As per claim 1, Smith teaches
a system comprising a non-transitory, computer-readable medium storing a workflow blockchain comprising one or more addresses, each address comprising at least one token (figs. 157-158: device commissioned with token based identify, join contract, list of created devices, device attribute list, issue tokens; fig. 185:  1103: in a decentralized protocol, a blockchain or ledger may act as a replacement for a public key infrastructure (PKI) to assess device or agent identities by means of their blockchain addresses. The blockchain may be used as a name space that is secure, memorable, and decentralized. Names in a namespace are a limited resource that may be managed in some decentralized manner; para. 1111: identities may be assigned to devices, for example, devices may have DNS names, IP addresses, MAC addresses, UUIDs, or other methods of establishing their identity. Further, device identifications may be assigned using blockchain techniques);
wherein the at least one token comprises at least one interaction and the at least one interaction comprises a name attribute, a source attribute and a value attribute (para. 411: code may be included to direct the processor to accept a join request for the coalition group from IoT devices, including atomic objects, composite objects, or both. The join request may identify the coalition group, and include verification information, such as location, type, and other credentials or metadata. Code may be included to direct the processor to validate the credentials, for example, determining if they are present in the blockchain. Code may be included to issue credentials to the requestor, such as an EPID key; para. 450: IoT networks may often include devices and application from a number of vendors, value-added-resellers, integrators, suppliers and analysts. Each of these players may create systems that have to cooperate to ensure interfaces, structures, computing environments and operations procedures fit together properly-without introducing unexpected and undesired behavior; para. 1238: service owner /a connected data source; para. 1130: when 

As per claim 2, Smith teaches
wherein the at least one token stores a cycle count, and the at least one token stores at least one interaction for a plurality of cycles (para. 52: token bucket; para. 968, para. 1606: the design science research paradigm in data mining models knowledge creation as an iterative process of model-evaluate cycles through a design, and builds an analytics model that uses existing knowledge from a knowledge base, and business needs from an application domain).  

As per claim 3, Smith teaches
wherein the at least one interaction comprises a start interaction, an end interaction, and a reserve interaction (para. 392: the Type Name Server 1106 may check for a prior type name reservation in a blockchain. If an original type name is found and a credential is issued, a blockchain may be updated enabling independent verification of type name reservation status; para. 331, 825, 1468).  

As per claims 4, Smith teaches
wherein: the start interaction comprises a start name attribute, a start source attribute and a start value attribute; and the end interaction comprises an end name attribute, an end source attribute and an end value attribute (fig. 47; para. 

As per claim 5, Smith teaches
wherein the one or more addresses comprises a first address representing a first workflow and a second address representing a second workflow (para. 323-326).  

As per claims 6, 13, 19, Smith teaches
wherein the first address and the second address are linked by one or more token connectors (para. 338-340,1545).  

As per claims 7, 14, 20, Smith teaches
wherein at least one of the first address and the second address comprises a token connector that monitors the other of the first address and the second address and updates a token when a criteria is met (para. 539, 543, 1103: when an object activates and needs to connect, it may use information from a registrar about other services or agents running in the network about how to register itself and to find other services and agents. If it is feasible, implementing a registrar based on a decentralized protocol may be useful. In a decentralized protocol, a blockchain or ledger may act as a replacement for a public key infrastructure (PKI) to assess device or agent identities by means of their blockchain addresses. The blockchain may be used as a name space that is secure, memorable, and decentralized; para. 1125) 

As per claim 8, Smith teaches
a method of recording workflow interactions on a workflow blockchain, the method comprising: receiving a start request for a workflow, the workflow represented on the workflow blockchain by an address; assigning a token associated with the address to a unit of workflow according to the start request, wherein the token comprises at least one interaction comprising a name attribute, a source attribute and a value attribute (para. 496: the device registrar 3704 by looking up 3706 the identification or keys for the device in a blockchain. A token credit check 3708 may be performed on transactions in the blockchain to determine if sufficient credit exists to pay for the transaction. The token credit check 3708 may be based on a token embedded in the pass-through request, or on an amount of credit recorded in a blockchain; para. 533, 539).  

As per claim 9, Smith teaches
recording on the workflow blockchain, for the token, a cycle number and a start interaction comprising a start name attribute, a start source attribute, and a start value attribute; recording on the workflow blockchain, for the token and the cycle number, at least one process interaction comprising a process interaction name attribute, a process interaction source attribute, and a process interaction value attribute; and recording on the workflow blockchain, for the token and the cycle number, an end interaction comprising an end name attribute, an end source attribute and an end value attribute (figs. 115-116: recording the workflow blockchain all record keys; para. 323-325, 395, 1606: the design science research paradigm in data mining models knowledge creation as an iterative process of model-evaluate cycles through a design, and builds an analytics model that uses existing knowledge from a knowledge base, and business needs from an application domain).  

As per claims 10, 18, Smith teaches
202018-131/22562-2602 receiving one or more additional start requests for the workflow associated with the address; assigning one or more additional tokens associated with the address to one or more additional units of workflow according to the one or more additional start requests; recording on the workflow blockchain, for the one or more additional tokens, an additional cycle number and an additional start interaction comprising an additional start name attribute, an additional start source attribute, and an additional start value attribute; recording on the workflow blockchain, for the one or more additional tokens and the additional cycle number, at least one additional process interaction comprising an additional process interaction name attribute, an additional process interaction source attribute, and an additional process interaction value attribute; and recording on the workflow blockchain, for the one or more additional tokens and the cycle number, an additional end interaction comprising an additional end name attribute, an additional end source attribute, and an additional value attribute (para. 332-336: Blockchains may be used to decentralize identification as they may provide agreement between devices regarding names and identities that are in current use. As used herein, a blockchain is a distributed database of identity records that is made up of data structure blocks. Further, as used herein, the term blockchain may include any one or more of other distributed ledger systems. Other distributed ledger approaches include Ripple, Hyperledger, Multichain, Keyless Signature Infrastructure, and the like. Each data structure block is based on a transaction, where the issuance of a new names to a device, composite device, or virtual device is one example of a transaction…Objects may interact to accomplish a larger function, goal or workflow. Objects may be identified in terms of their type, e.g., the function performed, and instance, e.g., presence. Multiple object instances may have the same type identity, but may have unique instance identities; para. 454: Blockchain roots-of-trust may be used in IoT network environments to increase security by distributing the security functions. Distributed trust in IoT networks using blockchain may add two additional roots-of-trust for the blockchain. A root of trust for chaining (RTC) 2410 is a function that exposes a blockchain resource to local trusted computing roots, such as the RTR; para. 533-535).  

As per claim 11, Smith teaches
reusing the token and the one or more additional tokens by increasing the cycle number of the token and the one or more additional tokens (para. 338).  

As per claim 12, Smith teaches
wherein the address is a first address, and the workflow blockchain further comprises a second address (para. 1103).  

As per claim 15, Smith teaches
wherein a token is initiated in at least one of the first address and the second address when the criteria is met (para. 55: transfer communications between devices based on payments from a token bucket; para. 496.)

As per claim 17, Smith teaches
wherein the at least one interaction is one or more of: a start interaction comprising a start name attribute, a start source attribute, and a start value attribute; at least one process interaction comprising a process interaction name attribute, a process interaction source attribute, and a process interaction value attribute; and an end interaction comprising an end name attribute, an end source attribute and an end value attribute (fig. 47; para. 494-498: the ability of the requester to pay is also determined. This may be performed, for example, by the device registrar 3704 by looking up 3706 the identification or keys for the device in a blockchain. A token credit check 3708 may be performed on transactions in the blockchain to determine if sufficient credit exists to pay for the transaction. The token credit check 3708 may be based on a token embedded in the pass-through request, or on an amount of credit recorded in a blockchain; para. 567-568, 727-729, 1175).  
Claims 8 and 16 claim similar subject matter as of claim 1 and are rejected based on the same ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balaraman (US 20190303942) teaches para. 19: workflow in a decentralized manner; para. 30: permissioning and/or revoking blockchain addresses belonging to a registered entity; para. 49: track and maintain registered public blockchain addresses.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        1/4/2021



/ALEX GOFMAN/Primary Examiner, Art Unit 2163